UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No.0-6404 GATEWAY ENERGY CORPORATION (Exact name of small business issuer as specified in its charter) Delaware 44-0651207 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1415 Louisiana Street, Suite 4100 Houston, TX77002 (Address of principal executive offices) (713) 336-0844 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes No X As of April 30, 2010, the Issuer had 19,402,853 shares of its common stock outstanding. GATEWAY ENERGY CORPORATION AND SUBSIDIARIES INDEX TO QUARTERLY REPORT ON FORM 10-Q PartI – Financial Information Item 1. Financial Statements 3 Consolidated Balance Sheets (Unaudited) as of March 31, 2010 and December 31, 2009 3 Consolidated Statements of Operations (Unaudited) for the three month periods ended March 31, 2010 and March 31, 2009 4 Consolidated Statements of Cash Flows (Unaudited) for the three month periods ended March 31, 2010 and March 31, 2009 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 4T. Controls and Procedures 18 Part II - Other Information 20 Item 1. Legal Proceedings 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. (Removed and Reserved) 20 Item 5. Other Information 20 Item 6. Exhibits 20 Signatures 21 Certification of Robert Panico Pursuant to Section 302 Certification of Christopher M. Rasmussen Pursuant to Section 302 Certification of Robert Panico Pursuant to Section 906 Certification of Christopher M. Rasmussen Pursuant to Section 906 2 ITEM 1. FINANCIAL STATEMENTS GATEWAY ENERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2010 December 31, 2009 ASSETS (Unaudited) Current Assets Cash and cash equivalents $ $ Restricted cash Accounts receivable trade, net Notes receivable Prepaid expenses and other assets Total current assets Property and Equipment, at cost Gas gathering, processing and transportation Net profits production interest Office furniture and other equipment Less accumulated depreciation, depletion and amortization ) ) Other Assets Deferred tax assets, net Intangible assets, net of accumulated amortization of $393,775 and $345,567 as of March 31, 2010 and December 31, 2009, respectively Other Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued expenses and other liabilities Insurance notes payable - Current maturities of capital lease Total current liabilities Long term debt, less current maturities - Total liabilities Commitments and contingencies - - Stockholders' Equity Preferred stock – $1.00 par value; 10,000 shares authorized; no shares issued and outstanding - - Common stock – $0.25 par value; 35,000,000 shares authorized; 19,402,853 and 19,397,125 shares issued and outstandingat March 31, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these financial statements. 3 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, 2010 2009 Operating revenues Sales of natural gas $ $ Transportation of natural gas and liquids Treating and other Operating costs and expenses Cost of natural gas purchased Operation and maintenance General and administrative Acquisition costs - Consent proxy revocation fees - Depreciation, depletion and amortization Operating loss ) ) Other income (expense) Interest income Interest expense ) ) Other income (expense), net ) ) ) Loss from operations before income taxes and discontinued operations ) ) Income tax benefit Loss from continuing operations ) ) Discontinued operations, net of tax Loss from discontinued operations, net of tax - ) Net loss $ ) $ ) Basic and diluted loss per share: Continuing operations ) ) Discontinued operations - - Net loss $ ) $ ) Weighted average number of common shares outstanding: Basic Diluted The accompanying notes are an integral part of these financial statements. 4 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, Cash flows from operating activities Loss from continuing operations $ ) $ ) Adjustments to reconcile loss from continuing operations to net cash provided by operating activities: Depreciation, depletion and amortization Deferred tax benefit ) ) Stock based compensation expense Amortization of deferred loan costs Change in operating assets and liabilities: Accounts receivable trade ) Prepaid expenses and other assets ) Accounts payable ) Accrued expenses and other liabilities Net cash provided by (used in) operating activities ) Cash flows from investing activities Capital expenditures - ) Acquisitions ) - Net cash used in investing activities ) ) Cash flows from financing activities Payments on borrowings ) ) Proceeds from borrowings - Change in restricted cash - Deferred finance charges ) ) Net cash provided by (used in) financing activities ) Net decrease in cash and cash equivalents from continuing operations ) ) Discontinued operations: Net cash provided by discontinued operating activities - Net cash used in discontinued investing activities - ) Net increase in cash and cash equivalents from discontinued operations - Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Supplemental schedule of noncash investing and financing activities: Trade note payable for insurance premiums $ $ Exercise of stock options $ $ - The accompanying notes are an integral part of these financial statements. 5 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS- MARCH 31, 2010 (Unaudited) (1) Nature of Business Gateway Energy Corporation (the “Company,” or “Gateway”), a Delaware corporation, was incorporated in 1960 and entered its current business in 1992. The Company's common stock is traded in the over-the-counter market on the bulletin board section under the symbol GNRG. Gateway conducts all of its business through its wholly owned subsidiary companies, Gateway Pipeline Company, Gateway Offshore Pipeline Company, Gateway Energy Marketing Company and Gateway Processing Company and CEU TX NPI, L.L.C.Gateway-Madisonville Pipeline, L.L.C, previously known as Gateway-ADAC Pipeline, L.L.C., is 67% owned by Gateway Pipeline Company and 33% owned by Gateway Processing Company.The Company acquired the minority interest (33%) from the prior owner on July 3, 2008 and the Company now owns 100% of this venture. Access to the Company’s annual reports on Form 10-K and10-KSB, quarterly reports on Form 10-Q and Form 10-QSB, the Company’s Code of Ethics, and current reports on Form 8-K are available at the Company’s website, www.gatewayenergy.com. In the following discussion, “Mcf” refers to thousand cubic feet of natural gas; “Tcf” refers to trillion cubic feet of natural gas; “Bbl” refers to barrel of liquid hydrocarbons of approximately 42 U.S. gallons;“Btu” refers to British thermal unit, a common measure of the energy content of natural gas; “MMBtu” refers to one million British thermal units.“Mcfe” refers to thousand cubic feet equivalent.Liquid hydrocarbons are converted to Mcf equivalents using the ratio of 1.0 barrel of liquid hydrocarbons to 6.0 Mcf of natural gas. (2)Summary of Significant Accounting Policies Revenue Recognition Revenues from the sales of natural gas are generated under purchase and sales contracts that are priced at the beginning of the month based upon established gas indices.The Company purchases and sells the gas using the same index to minimize commodity price risk.Revenues from the sales of natural gas are recognized at the redelivery point, which is the point at which title to the natural gas transfers to the purchaser.Transportation revenues are generated under contracts which have a stated fee per unit of production (Mcf, MMBtu, or Bbl) gathered or transported.Onshore transportation revenues are recognized at the redelivery point, which is the point at which another party takes physical custody of the natural gas or liquid hydrocarbons.Offshore transportation revenues are recognized at the Company’s receipt point. Principles of Consolidation The Company consolidates the financial statements of its majority-owned and wholly-owned subsidiaries. Effective December 22, 2008, the Company purchased 100% of the ownership interest in CEU TX NPI, L.L.C.The entity owns the net profits interest in the Madisonville field.The entity is a wholly-owned subsidiary of Gateway Energy Corporation and is consolidated as such. The accompanying consolidated financial statements have been prepared by the Company.In the opinion of management, such financial statements reflect all adjustments necessary for a fair presentation of the financial position and results of operations in accordance with U.S. generally accepted accounting principles (“GAAP”). In connection with our preparation of the consolidated financial statements, we evaluated events that occurred subsequent to March31, 2010, for recognition or disclosure in our financial statements and notes to our financial statements. Property and Equipment Property and equipment is stated at cost, plus capitalized interest costs on major projects during their construction period.Additions and improvements that add to the productive capacity or extend the useful life of an asset are capitalized.Expenditures for maintenance and repairs are charged to expense as incurred.For the three months ended March 31, 2010, property and equipment included $77,222 of equipment financed under a capital lease, net of $22,778 of accumulated amortization.Depreciation and amortization is provided using the straight-line method over estimated useful lives ranging from 6 to 30 years for pipeline systems, gas plant and processing equipment, and from 2 to 10 years for office furniture and other equipment.Upon disposition or retirement of pipeline components or gas plant components, any gain or loss is charged or credited to accumulated depreciation.When entire pipeline systems, gas plants or other property and equipment are retired or sold, any resulting gain or loss is credited to or charged against operations. 6 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS- MARCH 31, 2010 (Unaudited For the three months ended March 31, 2010 and 2009, depreciation, depletion and amortization expense was $197,331 and $196,284, respectively.Property, plant and equipment and identifiable intangible assets are reviewed for impairment, in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 360, “Property, Plant, and Equipment,” whenever events or changes in circumstances indicate that the carrying amount may not be recoverable.If the sum of the expected undiscounted cash flows is less than the carrying value of the related asset or group of assets, a loss is recognized for the difference between the fair value and carrying value of the asset or group of assets.There have been no impairments of long-lived assets required during the three months ended March 31, 2010. Future Asset Retirement Obligation The Company provides for future asset retirement obligations under the provisions of FASB ASC Topic 410, “Asset Retirement and Environmental Obligations,” related to the Shipwreck offshore production platform because, eventually, law or regulation will require its abandonment.The present value of the estimated future asset retirement obligation, as of the date of acquisition, was capitalized to gas gathering, processing and transportation equipment.The present value of the estimated future asset retirement obligation, as of the balance sheet date, is presented as a noncurrent liability.Until the platform is ultimately sold or retired, the Company will recognize (i) depreciation expense on the additional capitalized costs; (ii) accretion expense as the present value of the future asset retirement obligation increases with the passage of time, and; (iii) the impact, if any, of changes in estimates of the liability.The following table sets forth a reconciliation of the beginning and ending aggregate carrying amount of asset retirement obligations for the three months ended March 31, 2010 and 2009: Three Months Ended March 31, Beginning balance $
